Citation Nr: 1007695	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a right ankle injury.

2.  Entitlement to an initial compensable evaluation for 
service-connected right knee retropatellar pain syndrome.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected headaches.

4.  Entitlement to an initial compensable evaluation for a 
service-connected neck scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by which the RO, inter alia, 
granted service connection for the disabilities at issue 
herein.  The Veteran is contesting the initial disability 
evaluations assigned.

By November 2006 rating decision, the RO granted an increased 
rating of 10 percent for the Veteran's service-connected 
headaches.  Although each increase represents a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (Court) has held that a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

In connection with this appeal, it is noted that the Veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in December 2009.  Although he 
was notified of the time and date of the hearing by mail sent 
to his last known address, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2009), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  





FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right 
ankle injury are manifested by no more than reports of 
recurrent sprains as well as discomfort with full range of 
motion.

2.  The Veteran's service-connected right knee retropatellar 
pain syndrome is manifested by no more than full range of 
motion with subjective complaints of flare-ups alleviated 
with over-the-counter analgesics and no current adverse 
symptomatology.

3.  The Veteran's service-connected headaches are manifested 
by no more than weekly headaches with some dizziness that 
last for approximately one hour.

4.  The Veteran's service-connected neck scar is superficial, 
very small, largely asymptomatic, and not productive of 
disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected residuals of a 
right ankle injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71, 4.71a, 
Diagnostic Code 5271 (2009).

2.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected right knee 
retropatellar pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2009).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ §§ 4.3, 4.7, 4.20, 4.124a, 4.130, 
Diagnostic Code 9304-8045 (2009).

4.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the Veteran's service-connected 
neck scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7802 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Residuals of a right ankle injury 

The Veteran's service-connected residuals of a right ankle 
injury have been rated zero percent disabling by the RO under 
the provisions of Diagnostic Code 5271.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5271 (ankle, limited motion), marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.

Normal range of motion for the ankle is defined as follows: 
dorsiflexion from zero to 20 degrees; and plantar flexion 
from zero to 45 degrees.  38 C.F.R. § 4.71, Plate I (2009).

In February 2006, the Veteran was afforded a VA general 
medical examination.  Regarding the right ankle, the Veteran 
reported right ankle pain that was a six on a scale of one to 
10.  He also complained of weakness, swelling, redness, 
instability, and locking.  Prolonged walking and standing 
caused flare-ups and pain of seven on a scale of one to 10.  
The pain lasted for two hours and was relieved with rest and 
ice.  The Veteran was able to function during flare-ups.  He 
used a brace but no other assistive device.  The Veteran 
noted right ankle pain while working as a school bus driver 
but continued to work without further difficulties.  The 
Veteran did indicate that he resigned from his previous 
position as a bus driver in Qatar due to his right ankle 
pain.  Objectively, right ankle range of motion was as 
follows: zero to 20 degrees of dorsiflexion, zero to 45 
degrees of plantar flexion, zero to 30 degrees of inversion, 
and zero to 20 degrees of eversion.  There was no change in 
range of motion with repeated testing.  Pain, weakness, and 
tenderness were not present on examination.  The Veteran 
could walk on his toes and heels as well as squat.  An X-ray 
study of the right ankle revealed normal results.  The 
examiner diagnosed chronic right ankle strain.

On VA orthopedic examination in October 2006, the Veteran 
indicated that the right ankle became swollen on occasion.  
Swelling did not occur when using an ankle brace and proper 
tying of the shoes.  The Veteran indicated that his right 
ankle twisted easily and felt weak.  The Veteran had multiple 
sprains and morning stiffness.  Pain was an eight on a scale 
of one to 10 that dissipated within an hour of taking his 
shoes off and taking a shower.  There were brief decreases in 
right ankle range of motion following a sprain.  No crutches 
and the like were needed.  The Veteran indicated that he was 
a mechanic and experienced pain all day, but he was able to 
carry on with his activities of daily living.  Right ankle 
range of motion was from zero to 20 degrees of dorsiflexion, 
zero to 45 degrees of plantar flexion, zero to 30 degrees of 
inversion, and zero to 20 of eversion.  There was no pain on 
range of motion.  There was no tenderness, swelling, or 
effusion of the right ankle.  There was normal strength and 
normal gait.  There was no guarding, and there were no 
deformities.  There was normal heel-toe walk.  Repetitive 
movements did not decrease range of motion or joint function.  
In short, it was a normal examination.  There was no right 
ankle ankylosis.  The diagnosis was of recurrent sprains, 
normal examination.

On September 2008 VA joints examination, the Veteran reported 
right ankle swelling three or four times a week with mild 
discomfort.  The Veteran used over-the-counter analgesics to 
ease right ankle and right knee pain.  The Veteran denied 
incapacitating flare-ups.  The Veteran worked as a diesel 
mechanic and did not miss work due to the service-connected 
right ankle disability.  Right ankle range of motion was from 
zero to 20 degrees of dorsiflexion, zero to 45 degrees of 
plantar flexion, zero to 30 degrees of inversion, and zero to 
20 degrees of eversion.  This constituted, according to the 
examiner, full and normal right ankle range of motion.  There 
was no pain on motion, and there were no additional 
limitations caused by pain, fatigue, incoordination, 
weakness, or lack of endurance.  There was no objective 
evidence of heat, redness, swelling, or tenderness of the 
right ankle.  Right ankle stability was intact.  The Veteran, 
indeed, could hop on the right lower extremity.  Weight 
bearing was normal.  An X-ray study of the right ankle was 
within normal limits.  The examiner diagnosed a right ankle 
sprain with residuals.  

Because the Veteran has full right ankle range of motion, a 
10 percent evaluation under Diagnostic Code 5271 is not 
warranted, as that would require moderate limitation of 
motion of the right ankle.  The provisions of 38 C.F.R. § 
4.31 indicate that in every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  38 C.F.R. § 4.31 (2009).  Because the Veteran 
does not meet the minimum criteria for a scheduler evaluation 
under Diagnostic Code 5271, no more that a zero percent 
rating can be assigned under its provisions.  Id.

The Board also concludes that Diagnostic Code 5270 (ankle, 
ankylosis of) is not appropriate for application in this case 
because there is no evidence of ankylosis in the record.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).

The Board observes that other provisions in the Ratings 
Schedule related to disabilities of the ankle are not 
applicable.  Diagnostic Code 5272 (ankylosis of the 
subastragalar or tarsal joint), Diagnostic Code 5273 
(malunion of the os calcis or astragalus), and Diagnostic 
Code 5274 (astragalectomy) do not apply because they concern 
disabilities from which the Veteran does not suffer.  
38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274.

The Board observes that the Veteran's right ankle 
symptomatology does not seem to have fluctuated materially 
during the course of this appeal.  Thus a staged rating need 
not be considered.  Fenderson, supra.  In any event, the 
Board observes that at no time has his right ankle 
symptomatology warranted a compensable evaluation under 
Diagnostic Code 5271.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2009) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2009) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
No additional compensation is warranted under these 
provisions because functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements is not apparent.  Moreover, weakened 
movement, excess fatigability, and incoordination have not 
been shown.

Finally, in denying the claim for a higher rating, the Board 
also has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected residuals of a right ankle injury is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's residuals of a right ankle injury with the 
established criteria found in the rating schedule for ankle 
disabilities shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his residuals of a 
right ankle injury.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
The Veteran indicated that he left a job in Qatar due to the 
right ankle disability, but he soon found another job that 
involved driving a bus.  There is nothing in the record which 
suggests that the residuals of a right ankle injury markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Right knee retropatellar pain syndrome 

The Veteran's service-connected right knee retropatellar pain 
syndrome has been rated zero percent disabling by the RO 
under the provisions of Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:  30 % severe; 
20 % moderate; 10% slight.

The Board notes that words such as "slight" and "moderate" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).

Although the words "slight", "moderate", and "severe" are not 
defined in VA regulations, "slight" is generally defined as 
"small in size, degree, or amount"; "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."; and "severe" is defined as "extremely intense."  
Webster's New World Dictionary, Third College Edition (1988), 
pgs. 1038, 871, and 1071.

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees flexion.  

On February 2006 VA general medical examination, the Veteran 
reported occasional right knee pain that was a five on a 
scale of one to 10.  Such pain occurred approximately three 
times a week with prolonged sitting.  Exercise helped ease 
the pain.  The Veteran used a knee brace at times.  With his 
previous job, he had to get up and stand periodically and 
stretch the knee, but he was able to continue his 
occupational driving and to perform the activities of daily 
living.  Objectively, there was full range of motion of the 
right knee, which was from zero to 140 degrees.  There was no 
change in motion on repetition, and no additional limitation 
of motion was noted.  There was no right knee pain, weakness, 
or tenderness.  An X-ray study of the right knee failed to 
reveal any fracture, dislocation, or other bone or joint 
abnormality.  The examiner diagnosed, in pertinent part, 
right retropatellar pain syndrome.

On October 2006 VA joints examination, the Veteran complained 
of right knee locking, popping, and pain on squatting, using 
stairs, and kneeling.  The Veteran experienced right knee 
pain on a daily basis that was a seven on a scale of one to 
10.  That increased pain lasted for an hour.  The Veteran 
indicated, however, that as a mechanic, he did a lot of 
squatting and climbing and that any right knee pain did not 
fully subside until he returned home after the close of 
business.  There was no decrease in range of motion or 
additional limitation of function of the right knee during 
flare-ups.  There were no episodes of recurrent subluxation 
or dislocation.  There was no arthritis.  As to the impact of 
the right knee disability on the Veteran's occupation, the 
examiner indicated that the Veteran endured pain all day as a 
mechanic but was able to "carry on."  There was no impact 
upon the activities of daily living brought on by the right 
knee disability.  Right knee range of motion was from zero to 
140 degrees.  There was no painful motion, instability, 
weakness, tenderness, redness, abnormal movement, guarding, 
deformities, ankylosis, or swelling of the right knee.  
Repeated squats did not decrease right knee range of motion 
or joint function.  The examiner, indeed, noted that it was a 
normal examination.  The examiner diagnosed retropatellar 
pain syndrome.

On September 2008 VA joints examination, the Veteran 
indicated that his right knee disability had improved and 
that it was asymptomatic.  The Veteran, stated that he was 
given a right knee brace but that he did not use it because 
it was uncomfortable.  The Veteran indicated that he used 
over-the-counter analgesics approximately once a week for 
right knee or ankle symptomatology.  The Veteran denied acute 
incapacitating flare-ups of the right knee since leaving 
service.  There were no episodes of dislocation or recurrent 
subluxation.  There was no inflammatory arthritis.  The 
Veteran, moreover, worked as a diesel mechanic for a defense 
contracting company and took no sick leave for his right 
knee.  Right knee range of motion was from zero to 140 
degrees.  There was no right knee pain on motion.  There was 
no additional limitation of motion due to pain, fatigue, 
incoordination, weakness, or lack of endurance.  There was no 
evidence of heat, redness, swelling, or tenderness of the 
right knee.  The Veteran could hop on either foot and squat 
without apparent discomfort.  Right knee stability was 
intact.  Gait was normal.  There was no ankylosis.  A right 
knee X-ray study was within normal limits.  The examiner 
diagnosed sprain right knee, normal examination.  

As outlined above, under 38 C.F.R. § 4.31, in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide for a zero percent evaluation, 
a zero percent evaluation will be assigned when the required 
symptomatology is not shown.  The Board is of the opinion 
that the Veteran does not meet the minimum criteria for a 
compensable evaluation under Diagnostic Code 5257 because no 
recurrent subluxation or lateral instability of the right 
knee has been shown, and not even a slight disability picture 
is present with respect to symptomatology contemplated in 
Diagnostic Code 5257.  As such, no more than a zero percent 
evaluation is warranted.  38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5257.  The Board observes, moreover, that the 
Veteran's symptomatology has not fluctuated materially during 
the course of the appeal, he has not had limitation of 
motion, recurrent subluxation, lateral instability, and the 
like, and his right knee symptomatology appears to have 
improved as evident from a reading of the September 2008 VA 
orthopedic examination report.  As such, a staged rating need 
not be considered.  Fenderson, supra.

The Board will now consider other potentially relevant 
schedular provisions.  Diagnostic Code 5265 (ankylosis of the 
knee) is inapplicable because right knee ankylosis has not 
been shown; Diagnostic Codes 5258 and 5259 (dislocation of 
the semilunar cartilage and removal of the semilunar 
cartilage respectively) are not relevant because the record 
is absolutely silent as to the Veteran's semilunar cartilage, 
Diagnostic Codes 5260 and 5261 (limitation of flexion of the 
leg and limitation of extension of the leg respectively) need 
not be considered because the Veteran has full right knee 
range of motion, Diagnostic Code 5262 (impairment of the 
tibia and fibula) does not apply because impairment of the 
tibia and fibula is not apparent from the record, and 
Diagnostic Code 5263 (genu recurvatum) need not be considered 
because the disability at issue therein is not one from which 
the Veteran suffers.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256 through 5263 with the exception of Diagnostic Code 5257.  

VA's General Counsel has stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent rating under Codes 5003 (degenerative 
arthritis), 5260 or 5261 (2009), separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if, as 
in this case, a veteran does not meet the criteria for a zero 
percent rating under Code 5003, 5260, or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 9-98 (Aug. 14, 1998); 
VAOPGCPREC 23-97 (July 1, 1997).  There is no evidence of 
degenerative joint disease or instability of the right knee 
or of limitation of motion of the right knee.  Thus, the 
General Counsel opinions are inapplicable here.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability, and 
incoordination.  No additional compensation is warranted 
under these provisions because pain and weakness do not cause 
additional disability beyond that reflected on range of 
motion measurements.  Furthermore, weakened movement, excess 
fatigability, and incoordination of the right knee have not 
been shown.  

Finally, in denying the claim for a higher rating, the Board 
also has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right knee retropatellar pain syndrome is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's right knee retropatellar pain 
syndrome with the established criteria found in the Rating 
Schedule under Diagnostic Code 5257 shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  The Board observes, indeed, that the 
Veteran's right knee disability does not even rise to the 
level necessary for a compensable evaluation under that or 
any other provision.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his right knee 
retropatellar pain syndrome.  Indeed, it does not appear from 
the record that he has been hospitalized for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that right knee 
retropatellar pain syndrome markedly impacted his ability to 
perform his job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  Van Hoose v. Brown, 4 Vet. 
App. at 363.  The Board therefore has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Headaches

The Veteran's service-connected headaches have been rated 10 
percent disabling by the RO under the provisions of 
Diagnostic Code 9304-8045.  38 C.F.R. §§ 4.20, 4.124a, 4.130.  

38 C.F.R. § 4.124a, Diagnostic Code 8045, indicates that 
purely neurologic disabilities, such as hemiplegia, 
epileptoform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically addressing such disabilities, 
with citation of a hyphenated diagnostic code.

Under Diagnostic Code 8045, a 10 percent rating is warranted 
for purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  Further, the 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.

38 C.F.R. § 4.130, Diagnostic Code 9304 is rated under the 
General Rating Formula for Mental Disorders and pertains 
specifically to dementia due to head trauma.  Under the 
General Rating Formula, a 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  Migraine 
headache disorders with characteristic prostrating attacks 
occurring on an average once a month warrants a 30 percent 
disability evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable 
evaluation is assigned for migraine headaches with less 
frequent attacks.

On February 2006 VA general medical examination, the Veteran 
reported headaches that followed a shrapnel injury that 
occurred subsequent to an explosion on an improvised 
explosive device (IED) in 2004.  He complained of daily 
headaches without aura that lasted for about an hour and 
eased on their own.  The Veteran noted some photophobia but 
no phonophobia.  There was nausea but no emesis, and he was 
able to function while headaches were present.  Objectively, 
the Veteran was oriented times three with normal memory, 
gait, stance, and coordination.  Cranial nerves II through 
XII were intact.  The deep tendon reflexes were equal and 
active and 2+/4 in all the extremities.  He had normal 
sensation to light monofilament touch on all extremities.  
The examiner diagnosed headaches from shrapnel wounds.

On October 2006 VA neurologic examination, the Veteran 
indicated that headaches occurred about once a week and could 
return the same day.  He also indicated that he occasionally 
awoke with dizziness lasting five to 10 minutes.  The Veteran 
indicated that he wore earphones because he worked as a 
mechanic but that job-related noise exposure sometimes 
brought on headaches.  The examiner diagnosed post concussion 
headaches.

The Board observes that the Veteran is already maximally 
compensated under Diagnostic Code 8045.  The Veteran suffers 
from no apparent neurologic deficits.  Rather, he suffers 
from subjective complaints of headaches with some dizziness.  
As such, a 10 percent is the highest rating available to him 
under 9304-8045.

The Board observes that the Veteran has been awarded service 
connection for posttraumatic stress disorder under 4.130, 
Diagnostic Code 9411.  Diagnostic Code 9411, like Diagnostic 
Code 9304, is rated under the General Formula for Rating 
Mental Disorders.  The Board is of the opinion that the 
Veteran's postconcussion headaches need not be evaluated 
under the General Formula for Rating Mental Disorders, 
because he does not appear to have any psychiatric 
symptomatology or cognitive impairment associated with such 
headaches.

The Board will now consider whether the Veteran would fare 
better with an evaluation under Diagnostic Code 8100 as 
opposed to the current Diagnostic Code 9304-8045.  The Board 
concludes that he would not because he does not experience 
prostrating attacks, such that the criteria for even a 10 
percent evaluation are not met.

In summary, there appears no means by which to assign an 
evaluation in excess of 10 percent for the Veteran's service-
connected headaches at any time during the appellate period.  
Fenderson, supra.

Finally, in denying the claim for a higher rating, the Board 
also has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected headaches is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
headaches with the established criteria found in the rating 
schedule for headaches due to brain trauma shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his headaches.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for his headaches.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that headaches markedly impacted his 
ability to perform his job.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  Van Hoose, supra.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Neck scar

The Veteran's service-connected neck scar has been rated zero 
percent disabling by the RO under the provisions of 
Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 and 
again in October 2008.  The October 2008 revisions are 
applicable to application for benefits received by the VA on 
or after October 23, 2008.  73 Fed. Reg. 54708 (September 23, 
2008).  In this case, the Veteran filed his claim in August 
2005.  Therefore, only the post-2002 and pre-October 2008 
version of the schedular criteria, set out immediately below, 
is applicable.

Diagnostic Code 7802 pertains to scars, other than the head, 
face, or neck that are superficial and that do not cause 
limitation of motion.  A maximum 10 percent rating is 
warranted for scars covering an area of 144 square inches 
(929 square centimeters) or greater.  Note (1) provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118.

On February 2006 VA general medical examination, the Veteran, 
in pertinent part, reported that he sustained a scar on the 
neck following an IED explosion.  He was told that the 
shrapnel would self extract over time.  There were no 
complications, but the Veteran noted pain of five on a scale 
of one to 10 every other day associated with the scar but had 
no difficulty with function due to the scar.  On objective 
examination, the examiner noted a scar on the lower lateral 
neck that was four millimeters in length but was currently 
covered by a follicular cyst.  The scar was well healed with 
no deep adherence and was freely movable without pain and had 
normal coloration in the surrounding tissue.  The examiner 
diagnosed a neck scar without disfigurement or dysfunction.  

On October 2006 VA examination, the Veteran indicated that he 
had few neck scar symptoms.  He stated that there was 
occasional neck pain in the morning that dissipated with neck 
range of motion stretching.  The examiner described a small, 
hard, nontender, and not swollen knot on the right side of 
the nape of the neck that was four millimeters in length.  It 
was the same color as the surrounding skin, in a hairy area.  
The scar was not painful on examination, and there was no 
adherence to underlying tissue.  The scar was not unstable or 
deep, and it was superficial and not disfiguring.  The 
examiner diagnosed a piece of shrapnel of the skin on the 
neck with localized foreign body reaction.  

In February 2008, the Veteran underwent surgery in the right 
occipital neck region.  

On September 2008 VA scars examination, the Veteran reported 
that a piece of shrapnel embedded in his neck had been 
excised in February 2008.  The pathology report, according to 
the examiner, however, reflected that the mass removed was a 
sebaceous cyst.  There was no comment regarding a foreign 
body within the mass.  The Veteran reported morning neck 
stiffness that eased with activity.  Such stiffness occurred 
two or three times a week.  Approximately once a week, he 
took over-the-counter analgesics for neck pain.  The wound 
healed well, and the scar was nontender.  The examiner 
described a scar on the right base of the neck that was 2.5 
centimeters in length.  The scar was not productive of pain.  
There was no adherence to underlying tissue.  Skin texture 
was normal, and the scar was stable and superficial, and 
there was no elevation or depression of the surface contour 
of the scar on palpation.  The scar was not deep, meaning 
that there was no underlying tissue loss or damage.  There 
was no inflammation, edema, or keloid formation.  The color 
of the scar was similar to that of the surrounding areas of 
the skin.  The scarred area was not inflexible, and there was 
no limitation of motion associated with the scar.  Indeed, 
there was full cervical spine range of motion.  The scar was 
not disfiguring according to the examiner.  The examiner 
diagnosed an asymptomatic well healed neck scar and 
myofascial syndrome of the right neck related to the surgical 
scar.

Initially, the Board observes that a compensable evaluation 
is not warranted under Diagnostic Code 7802 because the 
Veteran's scar does not cover an area of 144 square inches.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  

The Board will explore the applicability of other rating 
provisions related to scars.  Diagnostic Code 7800 pertains 
to disfigurement of the head, face, or neck.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).  This provision is 
inapplicable, as the Veteran's neck scar is not productive of 
disfigurement, is small, covered with hair, and is of similar 
color to surrounding skin.  Diagnostic Code 7801 pertains to 
scars, other than on the head, face, or neck, that are deep 
or that cause limitation of motion.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).  This provision need not be 
considered in the Veteran's case because the Veteran's 
service-connected neck scar is neither deep nor productive of 
limitation of motion.  Diagnostic Code 7803 provides for a 10 
percent evaluation for scars that are superficial and 
unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  
The Veteran scar is superficial, but it is not unstable.  As 
such, a rating under Diagnostic Code 7803 would not be 
warranted.  The Board finds, moreover, that Diagnostic Code 
7804 is not for consideration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Diagnostic Code 7804 deals with scars that are 
superficial and painful on examination.  While the Veteran 
has regularly complained of slight pain in the morning and 
the September 2008 VA examiner diagnosed myofascial syndrome, 
the September 2008 examiner described the scar as 
asymptomatic.  No pain was found on any of the examinations 
detailed above.  As such, again, Diagnostic Code 7804 is 
inapplicable.  Finally, the Board observes that Diagnostic 
Code 7805, which deals with scars that cause limitation of 
function is inapplicable in this instance, as no limitation 
of function has been caused by the Veteran's service-
connected neck scar.  38 C.F.R. 4.118, Diagnostic Code 7805.

In sum, an initial compensable evaluation is not warranted at 
any time for the Veteran's service-connected neck scar, and 
an increased rating is denied for the entire appellate 
period.  38 C.F.R. § 4.118, Diagnostic Code 7802; Fenderson, 
supra.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  With respect to 
the first prong of Thun, the evidence in this case does not 
show such an exceptional disability picture that the 
available schedular evaluation for the service-connected neck 
scar is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's neck scar with 
the established criteria found in the rating schedule for 
scars shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Indeed, the 
Veteran's scar appears to be small, not readily visible, and 
largely asymptomatic.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his neck scar.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the neck scar markedly impacted 
his ability to perform his job.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose, 4 Vet. App. at 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Rice 

A review of the record indicates that the Veteran has not 
raised the issue of entitlement to a total rating based on 
individual unemployability due to service- connected 
disability (TDIU).  The Court has held that entitlement to 
TDIU should be considered as part of the underlying 
determination of the appropriate initial disability rating to 
be assigned following the grant of service connection.  Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("[W]e hold that 
a request for TDIU, whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.").  

Because a claim of TDIU cannot be construed from a close 
reading of the record with respect to any of the issues on 
appeal herein, it need not be considered.  The Board 
emphasizes that the Veteran's orthopedic disabilities have 
apparently caused some discomfort at work.  The Veteran, 
however, has had no periods of unemployment or prolonged, 
frequent, or unusual patterns of absenteeism caused by any of 
his service-connected disabilities.  He himself indicated 
that he "carried on."  As such, again, the matter of TDIU 
is not implicit in the record.  

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, notice 
consistent with the Court's holding in Dingess was provided 
in March 2006.  

Here, the VCAA duty to notify was satisfied by way of a 
letters provided in June and November 2005 that fully 
addressed all three notice elements and was provided prior to 
the initial AOJ decision in this matter.  The letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA clinical records, and private medical 
records.  The was afforded VA medical examinations in 
furtherance of the issues on appeal.  Significantly, neither 
the nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial compensable evaluation for service-
connected residuals of a right ankle injury is denied.

Entitlement to an initial compensable evaluation for service-
connected right knee retropatellar pain syndrome is denied.




Entitlement to an initial evaluation in excess of 10 percent 
for service-connected headaches is denied.

Entitlement to an initial compensable evaluation for a 
service-connected neck scar is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


